Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	The Final Office Action is in response to the application filed on 07/13/2017 and the Amendment and Remark filed on 06/07/2021.
2.	Claim 6, 8 -13 is cancelled
3.	Claims 1, 5, and 7 are amended
4.	Claims 1-5, and 7 are pending 

Claim Objections

5.	Claims 1 and 5 are objected to because of the following informalities:  
In claims 1 and 5 recite “which does not include a location determining device which can specify a location within an error range of several centimeters when a vehicle travels for several kilometers” will be interpreted as “location detection device where it includes the display unit 141, the operation input unit 142, the unit for communication with a billing server 143, a unit for communication with a vehicle 245, and a control unit 250. The control unit 250 includes the storage unit management unit 151, a billing location detection unit 252, and the count processing unit 153. The location detection device detects the billing location.  (Examiner note: the limitation is not clear what the applicant wants to claim as part of the invention. The interpretation 
6.	Appropriate correction is required.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	Claims 1-5, and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
10.	In claim 1, the limitation recite “a billing range of location which is defined with a billing point set as a line having a length in a width direction on a location on the traveling path of the vehicle, a billing range start position where one of the signal acquisition devices is installed before the billing point, and a billing range end position where another signal acquisition device is installed after the billing point” are relative terms which renders the claim indefinite. The terms are not defined by the claim. The specification does recite “billing allowable range according to the relation between the billing allowable range start position passing time, the billing allowable range end position passing time, and the billing time, and acquires the determination result as the billing location. Specifically, when the billing time is located between the billing allowable 
11.	In claims 1 and 5, cite “billing server device arranged at a location charging to the on-vehicle device, and communicating with the on-vehicle device and charging to the vehicle”, which are not defined by the claim. The Specification does recite “the billing processing unit performs the billing process” but the specification does not recite “billing server device arranged at a location charging to the on-vehicle device, and communicating with the on-vehicle device” and the specification does not provide a standard and is unclear what the applicant intend to cover by the recitation, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (Examiner note: The specification is silent on the billing server device is performing the billing process. However the specification does cite that the billing processing unit is performing the billing process. In addition, it is unclear if the applicant means payment (performing billing process) or recharge the vehicle with power with the term “charging the vehicle” since the specification is silent on “charging”) 
12.	Claims 2-4, and 7 are dependent on claim 1 and 5 respectively
13.	Appropriate action is required. 

Claim Rejections - 35 USC § 101

14.	35 U.S.C. 101 reads as follows:



15.	Claims 1-5, and 7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-5, and 7   are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
16.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
17.	Therefore, claims 1-5, and 7 were analyzed for U.S.C. 101 as follows:
18.	Claims 1-5, and 7 are directed to a system. Thus, the claims fall in one of the four statutory categories of invention (Step 1)
19.	In claim 1, corresponding reprehensive claims 5, the limitations that define an abstract idea (in bold) are below:
An information presentation system for evaluating a billing location, which does not include a location determining device which can specify a location within an error range of several centimeters when a vehicle travels for several kilometers, the system comprising a combination of devices including: 
an on-vehicle device mounted on the vehicle; 
a billing server device arranged at a location charging to the on-vehicle device, and communicating with the on-vehicle device and charging to the vehicle
a signal output device, selected from the group consisting of a lighting device, a laser device and a speaker, mounted on  the vehicle and configured to output a signal at a timing at which a billing process has been performed by the on-vehicle device based on a location of the vehicle using a location information obtained from an outside of the vehicle; 
a plurality of signal acquisition devices selected from the group consisting of a camera in case the signal output device is a lighting device, a light receiving sensor in case the signal output device is a laser device, and a microphone in case the signal output device is a speaker, installed along a traveling path of the vehicle, each of the signal acquisition device being configured to acquire the signal from the signal output device when the vehicle is in a billing range of location which is defined with a billing point set as a line having a length in a width direction on a location on the traveling path of the vehicle, a billing range start position where one of the signal acquisition devices is installed before the billing point, and a billing range end position where another signal acquisition device is installed after the billing point; and 
a location detection device including billing location detection device including a Central Processing Unit (CPU) and configured to detect whether a location at which the billing process has been performed is within the billing range of location based on the signal acquired by the signal acquisition device, and a communication device communicating with the billing server device.

20.	Claim 1 corresponding reprehensive claims 5, recites the steps describe conducting a financial transaction based on a predetermined location and timing (i.e. fee based process based on position of vehicle) using concepts relating to certain methods of organizing human activity, more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
21.	Independent claim 1 and corresponding representative claims 5, further recite the additional components of “on-vehicle device”, “billing server device”, “signal output device”, “signal acquisition device”, “lighting device”, “location detection device”, “billing location detection device”, “Central Processing Unit (CPU)”, “acceleration sensor”, “communication device”,  and additional elements of “laser device”, “speaker”, “camera”, “light receiving sensor”, and “microphone”. The individual computing components and additional elements in the claims are recited, under its broadest reasonable interpretation, at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. The mere nominal recitation of “Central Processing Unit (CPU)”, “ signal acquisition device”, “acceleration sensors” and the limitations of “ a billing range of location which is defined with a billing point set as a line having a length in width direction on a location on the traveling path of the vehicle”  and “detects the acceleration in a vertical direction or change thereof, and a communication device communicating with the billing server device” does not take the claims out of the enumerating grouping of an abstract idea (i.e. general means of applying mathematical concepts and mathematical relationships to detect a billing location for a billing 
22.	There specification only cited components, under broadest reasonable interpretation, the components are described generic. The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms. For example the specification cites:
In Fig. 1, an information presentation system for evaluating a billing location 1 includes a billing server device 110, a vehicle 120, and a location detection system 130. The vehicle 120 includes an on-vehicle device 121, a signal output control device 122, and a lighting device 123. The location detection system 130 includes a camera 131, a camera 132, and a location detection device 140. The location detection device 140 includes a display unit 141, an operation input unit 142, a unit for communication with a billing server 143, an image acquisition unit 144, a storage unit 149, and a control unit 150. The control unit 150 includes a storage unit management unit 151, a billing location detection unit 152, and a count processing unit 153 (Specification: Paragraph [0020])
The location detection device 140 includes a display unit 141, an operation input unit 142, a unit for communication with a billing server 143, an image acquisition unit 144, a storage unit 149, and a control unit 150. The control unit 150 includes a storage unit management unit 151, a billing location detection unit 152, and a count processing unit 153.(Specification: Paragraph [0021])
The acceleration sensor 224 can measure an acceleration at least in a vertical direction.(Specification: Paragraph [0068])

24.	Finally, taken together, the additional elements and components of claim 1, corresponding claims 5, have been considered and are not ordered combinations as defined by the courts. Claim 1 corresponding claims 5, do not recite additional elements that integrate the exception into a practical application of that exception. Thus, claims 1 are directed to an ineligible judicial exception without any significant more.
25.	Dependent claims 2-4, and 7 further recite limitations of wherein the camera captures an image including an image of the vehicle, and 2Application No.: 15/543,410wherein the billing location detection device detects the billing location based on a location of an image of the vehicle which is included in the image and in which the lighting device is turned on, wherein the microphone acquires the sound from the speaker, and wherein the billing location detection device detects the billing location based on sound information acquired by the microphone, wherein the lighting device outputs a laser beam or light that has passed through a slit as the signal, and wherein the billing location detection device detects the billing location based on which camera or light receiving sensor has acquired the laser beam or the light, and wherein the billing location detection device detects the billing location being included in a section defined by two locations at which the acceleration or change thereof being detected. The above steps describes determining a vehicle location for a billing process for a transaction which falls within concepts that are in the 
26.	The judicial exception is not integrated into a practical application because claims 2-4, and 7, as drafted, recite the limitations of detect the billing location based on an image of the vehicle which the lighting device is turned on, the microphone acquires the sound from speaker, sound information acquired by the microphone,  which the camera or light receiving sensor has acquired the laser beam or the light, or by a section defined by two locations at with the acceleration or change thereof being detected  are describe in high generality (i.e., a generic computer  components performing generic computer functions utilizing mathematical concepts and analysis of information to detect a billing location). Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.
27.	The additional components of a “billing location detection device”, “information presentation system”, “billing server device”, ”signal output device” and additional elements of “lighting device”, “microphone”, “speaker”, ”laser beam”, and “camera”, as discussed above are steps determining a vehicle location for a billing process are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer environment. . For the same reasons the above limitations are not sufficient to provide an inventive concept. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not recite any improvements to the generic computing component. dependent claims 2-4, and 7, further are directed to an ineligible judicial exception without any significant more.
28.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-5 and 7 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
29.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

30.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

 
31.	Claims 1-8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable Yanagisawa et. al (US Patent Application Publication Number: 2005/0086100; Hereafter known as Yanagisawa) over the view Breed et. al. (US Patent Application Publication 2012/0323474; hereafter know as Breed) 

32.	In claim 1:  Yanagisawa discloses,
An information presentation system for evaluating a billing location, which does not include a location determining device which can specify a location within an error range of several centimeters when a vehicle travels for several kilometers, the system comprising a combination of devices including:  (i.e., according to another aspect of the inventions, there is provided a further comprising location information detecting means for detecting, based on the position information, location information indicating date and time the moving body is located in the area in which a charge is applied) (Yanagisawa: Paragraph [0026], [0032])
a plurality of signal acquisition device selected from the group consisting of a camera in case the signal output device is a lighting device, a light receiving sensor in case the signal output device is a laser device (i.e., an apparatus having an image pickup element such as a TV camera or an image sensor or the like and notification means can be a radiation means for radiating electromagnetic waves towards the outside of a vehicle including a radiation means for radiating electromagnetic waves towards the outside of a vehicle can be used as the notification mean) (Yanagisawa: Paragraph [0050],[0051],[0055], [0065]), and a microphone in case the signal output device is a speaker, installed along a traveling path of the vehicle (i.e., speaker device comprising a sound device 228 provided with a speaker 228A for providing sound information to the driver, and an input device 226 such as a keyboard or switch device. The 
a location detection device including a billing location detection device including a Central Processing Unit (CPU) and configured to detect whether a location at which the billing process has been performed is within the billing range of location (i.e., charge processing device is used in a vehicle charge system for charging in accordance with the distance traveled inside a charge area and the charge control ECU 702 is also a computer system centered around a microprocessor (CPU) and provided with an input/output interface. The CPU is able to exchange transmissions of various types of information) (Yanagisawa: Paragraph [0127], [0353], [0377], [0455], [0464] [0612]) and a communication device communicating with the billing server device.(i.e., the charge processing system provided with in-vehicle communication 
a billing server device arranged at a location charging to the on-vehicle device (i.e., he charge processing device of the present invention, because the position of a moving body detected by a detecting means is matched with map information, and the state of entry representing whether or not the moving body has entered into an area in which a charge is applied is decided, and charge information for the moving body is generated in accordance with the state of entry, it is possible to perform charge processing for the user of a moving body using a simple structure simply by generating charge information for a moving body in accordance with the entry state thereof, without having to install on-road devices in all the entry and exit locations such as entry and exit gates), and communicating with the on-vehicle device (i.e., the charge processing system provided with in-vehicle communication means which is provided with the charge processing device) and charging to the vehicle; (i.e., an automatic charge system for performing charge processing automatically for a vehicle) (Yanagisawa: Paragraph [0010],[0031], [0089],[0276]) 
Yanagisawa does not disclose,
An on-vehicle device mounted on the vehicle; 
a signal output device, selected from the group consisting of a lighting device, a laser device, and a speaker, mounted on a vehicle and configured to output a signal at a timing at which a billing process has been performed by the on-vehicle device based on a location of the vehicle using a location information obtained from an outside of the vehicle; 
However Breed discloses, 
An on-vehicle device mounted on the vehicle; (i.e., the data acquisition modules 202 are essentially identical and each can mount to the vehicle roof on an extension assembly) (Breed: Paragraph [0078], [0118], [0138], [0388]) 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yanagisawa and Breed so that the system can include the location accuracy mounted on the vehicle for a billing process to perform is within the billing location. The system communication between the vehicles can be used to substantially improve the location accuracy of each vehicle (Breed: Paragraph [0431]) A further improvement would be to include signs having varying messages which would require that the message be transmitted by the sign to the vehicle and received and processed for in-vehicle display.(Breed: Paragraph [0128])
33.	In claim 2:   In combination of Yanagisawa and Breed disclose the system of supra, including further discloses wherein the camera captures an image including an image of the vehicle,(i.e. possible to specify a vehicle from the number plate, if this screen is printed using the printing apparatus 166, a vehicle number image pickup device 156 provided with an image 
wherein the billing location detection device detects the billing location based on a location of the image of the vehicle which is included in the image and in which the lighting device is turned on. (Yanagisawa: Paragraph [0077], [0353], [0405]. [0408], [0431], [0432])
34.	In claim 3:  In combination of Yanagisawa and Breed disclose the system of supra, including wherein the microphone acquires the sound from the speaker (i.e., it is desirable that the user is informed by images and sound or the like, when the vehicle has entered an area in which a charge is applied) (Yanagisawa: Paragraph [0289], [0353], [0614], [0670])
wherein the billing location detection device detects the billing location based on sound information acquired by the microphone.(i.e., notification device 176 is formed from at least one of a sound emitting device such as a speaker or a buzzer and a lamp, and notifies a normal pattern as a sound) (Yanagisawa: Paragraph [0049], [0353], [0405], [0477], [0501])
35.	In claim 4: In combination of Yanagisawa and Breed disclose the system of supra, including wherein the lighting device outputs a laser beam or light (i.e. Notification of the processing state to the outside is often made by electromagnetic waves) that has passed through a silt (i.e. or the like which emit light) (Yanagisawa: Paragraph [0003], [0010], [0059], [0063], [0087], [0369] 
wherein the billing location detection device detects the billing location (i.e. parking toll charge applicable zone)  based on which camera or a light receiving sensor  (i.e. image sensor) has acquired the laser beam or the light. (i.e. observation lamp) (Yanagisawa: Paragraph [0077], [0353], [0405], [0408], [0431], [0432],[0464])
36.	In claim 5:  Yanagisawa discloses,
An information presentation system for evaluating a billing location by using a device, which does not include a location determining device which can specify a location within an 
a location detection device including a billing location detection device including a Central Processing Unit (CPU) and configured to detect, by using a CPU, the billing location of the vehicle (Yanagisawa: Paragraph [0127], [0353], [0377], [0455], [0464] [0612]) based on a timing at which the on-vehicle device has performed the billing process and (i.e., location information detecting means for detecting, based on the position information, location information indicating date and time the moving body is located in the area in which a charge is applied) (Yanagisawa: Paragraph [0032], [0123], [0284], [0285],[0474], [0464], [0577]) and a communication device communicating with the billing server device. (Yanagisawa: Paragraph [0088], [0089])
a billing server device arranged at a location charging to the on-vehicle device, and communicating with the on-vehicle device and charging to the vehicle; (Yanagisawa: Paragraph [0010],[0031], [0089],[0276])
	Yanagisawa does not disclose, 
an on-vehicle device mount on the vehicle and configured to  acquire a  vehicle location information and perform a billing process based on the location information; 
a timing at which the acceleration sensor detects the acceleration in a vertical direction or change thereof,
an acceleration sensor configured to detect an acceleration in a vertical direction or a change thereof on a location on a traveling path of the vehicle; 
	However Breed discloses, 
an on-vehicle device mount on the  vehicle and configured to  acquire a  vehicle location information and perform a billing process based on the location information; (Breed: Paragraph [0078], [0118], [0138], [0388])

an acceleration sensor configured to detect an acceleration in a vertical direction or a change thereof on a location on a traveling path of the vehicle; (i.e., As more sensors which are capable of providing information on the vehicle position, velocity and acceleration are added onto the vehicle including the data may include, when the transmitter is a moving vehicle, the velocity, speed, the direction of travel, the estimated travel path and the destination of the vehicle) (Breed: Paragraph [0118], [0207])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yanagisawa and Breed so that the system can include the location accuracy mounted on the vehicle for a billing process to perform is within the billing location and including an acceleration sensor to detect acceleration in a vertical direction along a traveling path. The system communication between the vehicles can be used to substantially improve the location accuracy of each vehicle (Breed: Paragraph [0431]) A further improvement would be to include signs having varying messages which would require that the message be transmitted by the sign to the vehicle and received and processed for in-vehicle display.(Breed: Paragraph [0128])
37.	In claim 7: The combination of Yanagisawa and Breed disclose the system in supra, including wherein the billing location detection device detects the billing location being included in a section defined by two locations at which the acceleration or change thereof being detected. (i.e., Because location information indicating the date and time a vehicle was present inside a area in which a charge is applied is further detected, and an entry state that includes the state of the location of the vehicle inside the area in which a charge is applied is decided, the effect is 

Response to Amendment

38.	With respect to the rejection of claims 5-7 under U.S.C 112(b) Claim for “change in height of a surface”, Applicant's remarks and amendments deleted the rejected subject matter have been fully considered and are persuasive, the rejections has been withdrawn.
39.	With respect to the rejection of claim 1 under U.S.C 112(b) for the phrase “billing allowable range of location", Applicant's remarks and amendments are not persuasive. The Applicant amended the rejected subject matter however created other 112 rejection issues see USC 112 rejection above. 
	(Examiner note: a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite. The term or limitation does not provide or distinctly defined the metes and bounds for "billing range". (i.e., because there is more than one reasonable interpretation of what species are included in the claim See MPEP 2173.03)
40.	With respect to the rejection of claims 1-5, and 7 U.S.C. 101, Applicant's remarks and amendments have been fully considered and are not persuasive.
The Applicant’s arguments cite that claim 1 and corresponding claim 5, have been amended (Amendments & Remarks, pgs. 5-6) and the claims are not directed to an abstract idea though the preamble includes the term, "system". The Applicants argument further recite it is clear that the present invention is not simply based on the use of a general computer. By 
The Examiner respectfully disagree. In respect to claim 1, and corresponding claims 5, are steps that describe conducting a financial transaction based on a predetermined location and timing using concepts relating to certain methods of organizing human activity, more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). This conclusion is consistent with the Applicants specification where it recite “the present invention relates to an information presentation system for evaluating a billing location” (Specification: Paragraph [0001]). There for the claims are directed to an abstract idea. 
41.	With respect to the rejections under U.S.C 103, Applicant's remarks and amendments have been fully considered and are not persuasive.
In regards to the Applicants arguments that cite that Breed et al. fails to disclose how a billing location can be evaluated without using the high accuracy location determining devices. The Applicants arguments further cite that Yanagisawa in view of Breed does not disclose “the billing location detection device detects a billing location based on the signal acquired by the signal acquisition device; ……..  timing of a billing process by the on-vehicle device.”” (Arguments & Remarks, pg. 7)
The Examiner respectfully disagree. The claim 1 limitation recite “The billing location detection device detects a billing location”. Yanagisawa discloses the limitation detects a billing location (i.e., a charge processing device including: detecting means for detecting position information indicating the position where a moving body is located; matching means for matching the position information with predetermined map information; setting means for, based on the map information, setting an area where a charge is applied (Yanagisawa: Paragraph [0026]) .  The limitation “based on the signal acquired by the signal acquisition device”. The 
The Examiner notes that Breed is directed to a system to obtain or generate information about a travel direction, a destination, occupancy, a road on which the first vehicle is traveling, road maps in the vicinity of the first vehicle, environmental and/or other conditions around the vehicle (Breed: Paragraph [0022]) and Yanagisawa is directed to determine whether the moving vehicle is preparing to enter an area where a charge (i.e., financial payment) is applied. 


Conclusion

42. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L./Examiner, Art Unit 3693 


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693